Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page 1 of 8            FILED
                                                                 2020 Oct-05 PM 01:11
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




              Exhibit A
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                     Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page    of 8 2:31 PMFILED
                                                                             2 9/2/2020
                                                                                                               31-CV-2020-900502.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                  ETOWAH COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             31-CV-2020-900502.00
                                                                                                  CASSANDRA JOHNSON, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             09/02/2020

                                                GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                          BARBARA LYNN PEDIGO v. RELIANCE STANDARD LIFE INS. COMPANY

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        ALL016                                   9/2/2020 2:31:15 PM                              /s/ MYRON KAY ALLENSTEIN
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                          DOCUMENT 2
                                                     ELECTRONICALLY
Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page   of 8 2:31 PMFILED
                                                        3 9/2/2020
                                                         31-CV-2020-900502.00
                                                          CIRCUIT COURT OF
                                                      ETOWAH COUNTY, ALABAMA
                                                     CASSANDRA JOHNSON, CLERK
                         DOCUMENT 2
Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page 4 of 8
                          DOCUMENT 3
                                                     ELECTRONICALLY
Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page   of 8 2:31 PMFILED
                                                        5 9/2/2020
                                                         31-CV-2020-900502.00
                                                          CIRCUIT COURT OF
                                                      ETOWAH COUNTY, ALABAMA
                                                     CASSANDRA JOHNSON, CLERK
                         DOCUMENT 3
Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page 6 of 8
                                                DOCUMENT 4
                                                                  ELECTRONICALLY
             Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page    of 8 3:27 PMFILED
                                                                     7 9/2/2020
                                                                                        31-CV-2020-900502.00
                                                                                         CIRCUIT COURT OF
                                                                                     ETOWAH COUNTY, ALABAMA
                                                                                    CASSANDRA JOHNSON, CLERK


                     IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA


PEDIGO BARBARA LYNN                               )

                                  Plaintiff,      )
                                                  )
                        v.                        )           Case No.: CV-2020-900502.00
                                                  )

RELIANCE STANDARD LIFE INS. COMPANY               )

                               Defendant.         )

                         ORDER ON AFFIDAVIT OF SUBSTANTIAL HARDSHIP




 Affiant is indigent and request is GRANTED. The prepayment of docket fees is waived.




 IT IS FURTHER ORDERED AND ADJUDGED that the court reserves the right and may order
reimbursement of attorney’s fees and expenses, approved by the court and paid to the appointed counsel,
and costs of court.

DONE this 2nd day of September, 2020
                                                         /s/ CODY D. ROBINSON

                                                         CIRCUIT JUDGE
                                                        DOCUMENT 8
                Case 4:20-cv-01543-ACA Document 1-1 Filed 10/05/20 Page 8 of 8

                                                                 UJS Information
September 8, 2020                                                           Intended Recipient:
                           Case Number: 31-CV-2020-900502.00                 RELIANCE STANDARD LIFE INS. COMPANY (D001)
                           Document Type: Complaint                         2 N. JACKSON STREET
Dear Circuit Clerk:        Restricted Delivery Requested: No                SUITE 605
                                                                            MONTGOMERY, AL 36104

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 7301 4131 2000 0329 39.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     September 8, 2020, 9:57 am
Location:                                               MONTGOMERY, AL 36104
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 2.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
